Title: From George Washington to Charles Willson Peale, 9 January 1787
From: Washington, George
To: Peale, Charles Willson



Sir,
Mount Vernon Jany 9th 1787.

Your letter of the 31st of Decemr came duly to hand. I cannot say that I shall be happy to have it in my power to comply with your request by sending you the bodies of my Pheasants; but I am afraid it will not be long before they will compose a part of your Museum, as they all appear to be drooping. One of the Silver Pheasants died sometime before the receipt of your letter, and its body was thrown away—but whenever any of the others make their exit they shall be sent to you agreeable to your request. I am Sir Yr most Obedt Hble Servt

Go: Washington

